  Case 5:21-cv-00147-JSM-PRL Document 1 Filed 03/11/21 Page 1 of 5 PageID 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION


MUSTFAFA MUSTAFA,                   )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )               Civil Action No.:
                                    )
CELL TOUCH, INC.                    )
                                    )
      Defendant.                    )
____________________________________)

                                        COMPLAINT

        COMES NOW the Plaintiff, MUSTFAFA MUSTAFA, (“PLAINTIFF”), and files this

Complaint against Defendant, CELL TOUCH, INC. (“DEFENDANT”) respectfully stating unto

the Court the following:

                                 GENERAL ALLEGATIONS

   1.      This is a cause of action to recover damages, attorney fees, and other relief from

           DEFENDANT for violations of the Family and Medical Leave Act (“FMLA”) and

           breach of contract.

   2.      At all material times, PLAINTIFF was a citizen and resident of New Orleans, Louisiana

           and/or Marion County, Florida.

   3.      At all material times, DEFENDANT was a Florida corporation, with its principal place

           of business in Hillsborough County, Florida. DEFENDANT operates mobile phone

           stores, including stores in Ocala, Florida and New Orleans, Louisiana, which are where

           PLAINTIFF was employed at all material times.
Case 5:21-cv-00147-JSM-PRL Document 1 Filed 03/11/21 Page 2 of 5 PageID 2




                                    BACKGROUND

 4.    In or around May 2015, DEFENDANT hired PLAINTIFF to work as a sales

       representative. Approximately four or five months later, DEFENDANT promoted

       PLAINTIFF to the position of store manager and in or around late 2019, DEFENDANT

       promoted PLAINTIFF to the position of district manager. PLAINTIFF worked for

       DEFENDANT in Louisiana when a sales representative and store manager. He worked

       in Ocala, Florida as a district manager.

 5.    At all relevant times, DEFENDANT acted through its officers, agents, servants and

       employees.

 6.    Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331 and 1337 and by The

       Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.

 7.    While a store manager, PLAINTIFF was to be paid a salary which varied between $700

       and $800 per week plus commissions that included ten percent of accessory sales, $6

       per phone sold plus a 1.5 percent monthly bonus when Big Five criteria were met.

 8.    When a district manager, DEFENDANT agreed to pay PLAINTIFF $700 per week

       plus commissions that included ten percent of store sales.

                               COUNT I
             VIOLATION OF THE FAMILY MEDICAL LEAVE ACT

 9.    The General Allegations and Background above are hereby incorporated by reference

       as though fully set forth herein.

 10.   DEFENDANT employs and at the time of PLAINTIFF’S termination, employed

       within a 75 miles radius, 50 or more employees for each working day, during each of

       20 or more workweeks per year/year prior.

 11.   In late December 2020, PLAINTIFF advised DEFENDANT that he suffered from a


                                            2
Case 5:21-cv-00147-JSM-PRL Document 1 Filed 03/11/21 Page 3 of 5 PageID 3




       serious health condition, namely a situation that required him to be out of work for

       more than three consecutive days and which required follow-up treatment. This

       occurred when he was transported by ambulance to a hospital due to an irregular

       heartbeat. He spent two nights in the hospital and was discharged with instructions to

       take medications and follow-up with both his primary physician and a cardiologist.

 12.   While still in the hospital, PLAINTIFF spoke with DEFENDANT’S vice-president

       Haitam Elghazal who told PLAINTIFF that DEFENDANT would have a job waiting

       for him in Louisiana, when he was able to return to work.

 13.   PLAINTIFF followed-up with DEFENDANT and attempted to contact Mr. Elghazal

       and spoke with district managers in the Louisiana market, but DEFENDANT never

       allowed PLAINTIFF to return to work.

 14.   DEFENDANT interfered with PLAINTIFF’S right to take unpaid leave from work

       under the Family and Medical Leave Act and/or retaliated against him for doing so.

 15.   PLAINTIFF had a “serious health condition,” namely an injury, impairment or physical

       or mental condition that involved inpatient care in a hospital or other care facility, and

       continuing treatment by a health care provider.

 16.   PLAINTIFF gave appropriate notice of his need to be absent from work by notifying

       DEFENDANT as soon as practicable after he learned of the need for leave.

 17.   DEFENDANT retaliated against or otherwise interfered with the exercise of

       PLAINTIFF’S right to unpaid leave, inter alia, by: 1) terminating his employment; 2)

       refusing to allow PLAINTIFF to return to his job, or to an equivalent position, upon

       return from leave; and 3) failing to provide PLAINTIFF with a written notice detailing

       the specific expectations and obligations regarding a request for leave.



                                            3
  Case 5:21-cv-00147-JSM-PRL Document 1 Filed 03/11/21 Page 4 of 5 PageID 4




   18.      Upon information and belief, DEFENDANT deliberately chose to avoid researching

            whether its conduct violated the FMLA or affirmatively evaded the law.

   19.      DEFENDANT’S violation of the FMLA was willful.

   20.      As the actual, proximate, and legal result of that violation, PLAINTIFF suffered

            significant economic harm, including lost wages and benefits.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover nominal damages, unpaid wages, benefits and other

economic relief, injunctive relief in the form of reinstatement to his former position, liquidated

damages, pre- and post-judgment interest, attorney fees and costs of litigation, and other relief by

reason of DEFENDANT’S violations of the FMLA; for a trial by jury on all issues so triable; and,

for such other and further relief as the Court may deem just and proper.

                                          COUNT II
                                     BREACH OF CONTRACT

   21.      The General Allegations and Background above are hereby incorporated by reference

            as though fully set forth herein.

   22.      PLAINTIFF performed his duties pursuant to his agreement with DEFENDANT.

   23.      DEFENDANT breached its agreement with PLAINTIFF by failing to pay him his

            commissions and bonuses and by failing to pay him at all for his last two weeks of

            work. This occurred throughout PLAINTIFF’S employment, both when he worked in

            Louisiana and Florida.

   24.      PLAINTIFF has been required to retain an attorney to collect his unpaid wages because

            DEFENDANT has refused to pay him despite PLAINTIFF’S repeated requests to be paid.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover nominal damages, unpaid compensation including


                                                4
  Case 5:21-cv-00147-JSM-PRL Document 1 Filed 03/11/21 Page 5 of 5 PageID 5




wages, bonuses and commissions, pre- and post-judgment interest, attorney fees and costs of

litigation, and other relief by reason of DEFENDANT’S failure to properly compensate

PLAINTIFF; for a trial by jury on all issues so triable; and, for such other and further relief as the

Court may deem just and proper.



Dated: March 11, 2021



                                               Respectfully submitted,

                                               THE LAW OFFICE OF MATTHEW BIRK



                                               /s/ Matthew W. Birk
                                               Matthew W. Birk
                                               Florida Bar No.: 92265
                                               309 NE 1st Street
                                               Gainesville, FL 32601
                                               (352) 244-2069
                                               (352) 372-3464 FAX
                                               mbirk@gainesvilleemploymentlaw.com
                                               ATTORNEYS FOR PLAINTIFF




                                                 5
